Citation Nr: 1100401	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  05-31 724	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from January to May 1980.

This appeal to the Board of Veterans Appeals (Board) arises from 
a June 2004 rating action that denied service connection for a 
cervical spine disability.

By decision of July 2007, the Board denied service connection for 
a cervical spine disability.  The Veteran appealed the denial to 
the U.S. Court of Appeals for Veterans Claims (Court).  By 
September 2008 Order, the Court set aside the Board's July 2007 
decision, and remanded the matter to the Board for further 
adjudication consistent with a July 2008 Motion for Remand of the 
VA Secretary.

By decision of May 2009, the Board remanded this case to the RO 
for further development of the evidence and for due process 
development.

The appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the 
Board finds that all notice and development action needed to 
render a fair decision on the claim on appeal has not been 
accomplished.

A remand by the Board confers upon a veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West,        11 Vet. App. 
268, 271 (1998).  

In May 2009, the Board remanded this case to the RO to afford the 
Veteran a VA examination and to obtain medical opinions, 
accompanied by a discussion of the clinical evidence on file, and 
a clear explanation of the reasons and bases for the opinions 
provided.  The Veteran was afforded a VA examination by G. H. 
Normandin, M.D., in October 2009, but he failed to provide all 
the medical opinions requested by the Board.  In October 2010 
written argument, the veteran's representative contended that the 
October 2009 VA examination was inadequate, and requested a new 
examination.  After appellate review, the Board concurs with the 
veteran's representative's contentions that the cited VA 
examination was inadequate.  

If an examination report does not contain sufficient detail, it 
is incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  A 
medical opinion that is unsupported and unexplained is purely 
speculative and does not provide the degree of certainty required 
for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999).  The failure of an examiner to respond to a question 
posed for adjudication purposes is characterized as "non-
evidence," including the use of equivocal language such as "may 
or may not."  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).  An examiner's conclusion that a diagnosis 
or etiology is not possible without resort to speculation is a 
medical conclusion just as much as a firm diagnosis or a 
conclusive opinion.  However, the examiner must explain the basis 
for such an opinion, or the basis must otherwise be apparent in 
the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. 
App. 382, 390 (2010).    

Where the record does not adequately reveal the current state of 
a disability, the fulfillment of the duty to assist includes 
providing a thorough and contemporaneous medical examination that 
considers the claimant's prior medical examinations and 
treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); 
Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  Inadequate 
medical evaluation frustrates judicial review.  Hicks v. Brown, 8 
Vet. App. 417, 422 (1995).  

Under the circumstances, the Board finds that this case must thus 
be remanded to the RO to obtain a supplemental statement from Dr. 
Normandin to resolve the issue on appeal.  The RO is advised that 
a new examination of the Veteran is not necessary unless Dr. 
Normandin is unable to furnish the additional information without 
another examination of the Veteran, or Dr. Normandin is 
unavailable, and a new examination by another examiner is 
necessary.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should return the claims folder 
to G. H. Normandin, M.D., at the Fort 
Harrison, Montana VA Medical Center for a 
detailed medical statement to supplement 
his prior October 2009 medical opinion 
regarding the etiology of the veteran's 
current cervical spine disability.  

Dr. Normandin should specifically review 
the evidence in the claims folder and 
render an opinion for the record as to 
whether, on the basis of the available 
evidence, it is at least as likely as 
not (i.e., there is at least a 50% 
probability), or it is not at least as 
likely as not (i.e., there is less than a 
50% probability) that any currently-
diagnosed cervical spine disability had its 
onset during the veteran's military 
service, or is the result of any inservice 
injury.

If Dr. Normandin is unable to furnish the 
additional information without another 
examination of the Veteran, or Dr. 
Normandin is unavailable, the RO should 
schedule the Veteran for a new examination 
to obtain the requested answers to the 
specific abovementioned medical questions.     

In reaching his opinion, the examiner 
should provide a detailed discussion of the 
veteran's documented medical history and 
assertions, and set forth the complete 
rationale for the conclusions and opinion 
reached in a printed (typewritten) report.  

2.  To help avoid future remand, the RO 
must ensure that all requested action 
has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, 11 Vet. App. at 
271.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light 
of all pertinent evidence and legal 
authority.
 
4.  If the benefit sought on appeal remains 
denied, the RO must furnish the appellant 
and his representative an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims folder is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

